Citation Nr: 1515344	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an earlier effective date for the award of service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A videoconference hearing before a Board member was scheduled for March 2015, but the Veteran, through his representative, informed the Board earlier in March 2015 that he did not desire a Board hearing.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The current claim of entitlement to an earlier effective date for the award of service connection for a psychiatric disorder constitutes a freestanding claim for an earlier effective date. 

2.  The moving party failed to adequately set forth the alleged errors of fact or law in the June 1976 rating decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The appeal for entitlement to an earlier effective date earlier for the award of service connection for a psychiatric disorder is dismissed.  38 U.S.C.A. §§ 5109A, 7105, 7266 (West 2014); 38 C.F.R. §§ 3.105, 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims of service connection for a psychiatric disorder were denied by the Board in August 1981, June 1985, June 1986, June 1990, June 1992 (affirmed by the U.S. Court of Appeals for Veterans Claims in December 1993), and February 1998.  The Board has also denied motions to reconsider the August 1981 Board decision in December 1996 and July 1997.  

In a December 2000 rating decision, service connection was awarded for a psychiatric disability effective March 30, 1998.  The Veteran submitted a timely notice of disagreement with the effective date assigned for the award of service connection.  In September 2002, the Veteran was provided a statement of the case on the issue of entitlement to an earlier effective date for the award of service connection and was informed of the requirement that he submit a timely substantive appeal to perfect his appeal.  The Veteran did not file a timely substantive appeal.  

In April 2004, the Veteran contacted the RO asking about the status of his appeal.  The "Report of Contact" indicates that the Veteran was informed that the appeal was closed because a timely Form 9 had not been received. 

In February 2006, the Veteran's representative submitted a claim of entitlement to an earlier effective date, arguing that the Veteran had filed a claim for compensation for a psychiatric disorder in June 1974.  The representative has argued that the RO's adjudication of the June 1974 claim as a claim of entitlement to pension rather than compensation was clear and unmistakable error.  The representative has alleged that the error occurred in the June 1976 rating decision that denied pension.  

After consideration of the evidence, the Board finds the December 2000 rating decision which assigned an effective date for the award of service connection for a psychiatric disorder is final because the Veteran did not submit a timely Substantive Appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).  The Veteran had until November 6, 2002, to submit a timely response/Substantive Appeal.  During that time, he did not submit such a response, request an extension, or submit new evidence.  After a rating decision establishing an effective date becomes final, an earlier effective date can only be established on the basis of clear and unmistakable error (CUE).  In essence, there is no "freestanding" earlier effective date claim that could be raised at any time.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this case, because the Board finds the Decision 2000 rating decision is final, the Veteran's only option in his attempt to obtain earlier effective dates is a motion to revise a decision based on CUE.  See Rudd; see also 38 C.F.R. § 3.105. 

Pursuant to 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Veteran argues that CUE was committed in the June 1976 rating decision because it did not decide a pending claim of entitlement to service connection for a psychiatric disorder.  The U. S. Court of Appeals for Veterans Claims and the U. S. Court of Appeals for the Federal Circuit have clearly indicated that if an RO decision does not discuss a claim there can be no CUE in the decision as to such claim.  Ingram v. Nicholson, 21 Vet. App. 232 (2007); Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009).  This is because a CUE claim must be predicated on some undebatable error existing in the challenged decision.  The type of "error" asserted here is not a CUE because the Veteran does not allege that the June 1976 decision incorrectly decided a claim for service connection for a psychiatric disability.  Thus, the appeal must be dismissed.  

As an aside, the Board notes that there was no pending claim for VA benefits for a psychiatric disability at the time of the June 1976 decision.  The Veteran's representative argues that the June 1974 VA Form 21-526 should be interpreted as a claim for compensation as well as pension.  The Board has reviewed the VA Form 21-526 and notes that the top of page three instructs the person filling out the form that "items 27, 28, and 29 need NOT be completed unless you are now claiming compensation for a disability incurred in service."  The Veteran left those sections blank.  Thus, the Veteran specified that he was exclusively seeking entitlement to pension and the RO made no error in not considering a claim for service connection. 


ORDER

The claim of entitlement to an earlier effective date for the award of service connection for a psychiatric disability is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


